DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-19 are allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: After careful consideration of the Applicant’s remarks the Examiner has found the independent claims are allowable.  There is no evidence in the prior art of a kit for use in selecting a femoral neck component of an orthopedic joint prosthesis, the kit comprising a broach having a neck connection element comprising a first recess and a second recess in a proximal surface of the broach, the first and second recesses being laterally spaced apart on the proximal surface of the broach, and a trial femoral neck component having a neck connection element comprising a projection at a distal end, the projection being configured to mate with each of either the first recess or the and second recess recesses such that mating of the trial femoral neck component with the first recess provides an assembly with a first horizontal offset in which the mating of the trial femoral neck component with the second recess provides an assembly with a second horizontal offset.
	NOTE: there are many implants and many trials having multiple trial necks with different type of offsets and angles.  There are other references such as, US Patent Pub. 2012/0290099A1 that discloses a femoral broach with different trial necks.  However, the recess connection of the broach discloses just one recess.  There are other references, such as US Patent 8,663,333B2, disclosing a humeral implant having two recesses at the proximal end of a stem for the purpose of providing a concave articulating surface with different angles depending on the patient.  The Examiner believes these or other references cannot be combined to make a 103 rejection (no motivation to combine).  Therefore, the Examiner believes the application is allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.